Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed, Feb 28, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, Amoroso (US 2004/0156963) shows a perforated pizza peel (Figs. 1-3) comprising: a handle attached to a planar region, said planar region having a leading planar region with a frontal portion having a sloped arced front portion with a bottom edge and an upper edge; and a plurality of perforations to allow to push airs through the holes of the peel, but does not specifically teach or suggest “a plurality of elongate grooves proximate to the frontal portion of the pizza peel, said plurality of elongate are about straight and about parallel to each other and extend to at least the sloped arced front portion and the plurality of elongate grooves are about straight and about parallel to each other; and wherein the grooved pizza peel catches and retains about 85% of the dusting powder when the uncooked pizza pie is transferred from the pizza peel into the pizza oven.” 
Lisek (US 2015/0272362) discloses a cooking utensil (Figs. 1-15) comprising: a handle (30) attached to a planar region (20), said planar region having a leading planar region with a frontal portion having a sloped arced front portion with a bottom edge and an upper edge; and a plurality of slots (70, 72, 74, and 76) and star shape aperture (78) “a plurality of elongate grooves proximate to the frontal portion of the pizza peel, said plurality of elongate are about straight and about parallel to each other and extend to at least the sloped arced front portion and the plurality of elongate grooves are about straight and about parallel to each other; and wherein the grooved pizza peel catches and retains about 85% of the dusting powder when the uncooked pizza pie is transferred from the pizza peel into the pizza oven.”
Busse et al. (US D602,313) shows a cooking utensil (Figs. 1-7) comprising: a handle attached to a planar region, said planar region having a leading planar region with a frontal portion having a sloped arced front portion with a bottom edge and an upper edge; and a plurality of parallel protrusions (see Fig. 4) to appear to provide as a friction, 
but does not specifically teach or suggest “a plurality of elongate grooves proximate to the frontal portion of the pizza peel, said plurality of elongate are about straight and about parallel to each other and extend to at least the sloped arced front portion and the plurality of elongate grooves are about straight and about parallel to each other; and wherein the grooved pizza peel catches and retains about 85% of the dusting powder when the uncooked pizza pie is transferred from the pizza peel into the pizza oven.”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
but none of the recited references teach or suggest the complete recitation of claim 1. 
Zemel ‘207, Richied ‘802, and McKenie ‘274 provide a cooking utensil with a plurality of slots.
Thorfinnsson ‘320 shows a peel blade having grooves provide with reinforced strips (8 and 9). 
Baker ‘384 and Cunningham ‘746 display baker’s pizza peels.
Volpe ‘150 discloses a cooking tool having parallel grooves provided on the inner surface of the gripping portion. 
Kohn ‘723 shows a spatula having a handle with grooves.
Getziner ‘841 and Larsen ‘782 show grooved freezer to oven pizza crust. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.